UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03223-PA (SK) Date April 9, 2020

Title David Uriel Garcia v. District Attorney of Los Angeles County et al.

 

 

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a civil
rights complaint against the “District Attorney of Los Angeles County” and “Officer Lee.” (ECF
1 at 3). He failed, however, to include a certified copy of his trust account statement for the
last six months. See 28 U.S.C. § 1915(a)(2) (2018); L.R. 5-2. Without that certified statement,
Plaintiff cannot proceed with his complaint unless he first pays the full amount of the filing fee.

Yet even if Plaintiff fixes this filing deficiency, the complaint remains deficient because it
fails to state a claim on which relief may be granted. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ.
P. 12(b)(6); Fed. R. Civ. P. 8(a)(2). Plaintiff alleges that unnamed officers from the West
Covina Police Department used excessive force against him by beating him up. (ECF 1 at 5).
But without more, these allegations are too perfunctory to state a federal claim. See Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (To state a claim on which relief may be granted, the
“complaint must contain sufficient factual matter, accepted as true, to state a claim to relief
that is plausible on its face.”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007) (“[A]
plaintiffs obligation to provide the grounds of his entitlement to relief requires more than
labels and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”
(internal quotation marks omitted)). Plaintiff does even not explain how the Los Angeles
County District Attorney or Office Lee were involved in the alleged excessive force incident.
See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (section 1983 liability cannot
be imposed against an individual without their personal participation in the alleged
unconstitutional conduct).

Plaintiffs complaint is also deficient because he sues the District Attorney and Officer
Lee in their official capacities only. Presumably, he means to allege that Defendants were
acting under “color of law” for § 1983 purposes. But naming officials in their “official capacity”
is not necessary to do that. Nor is it sufficient: an “official-capacity suit is, in all respects other
than name, to be treated as a suit against the entity” and “not a suit against the official
personally.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). Yet Plaintiff cannot state a claim
against Los Angeles County (or the West Covina Police Department as an arm of the County)

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03223-PA (SK) Date April 9, 2020

Title David Uriel Garcia v. District Attorney of Los Angeles County et al.

 

 

 

without plausible allegations of a municipal “policy” or “custom” causing the alleged
deprivation of his constitutional rights. Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S.
658, 690-91 (1978). Allegations of a single incident only—like what is alleged here—cannot
support a § 1983 claim against a municipality. See Gant v. County of Los Angeles, 772 F.3d
608, 618 (9th Cir. 2014). So because Plaintiff has alleged no plausible Monell claim against the
County, his official-capacity claims against Defendants must be dismissed for the same reason.
See Monell, 436 U.S. at 694.

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before May 11,
2020 why his in forma pauperis application should not be denied and his complaint
dismissed. If Plaintiff wishes to proceed with this action, he must first file a complete form CV-
60P (attached here) that includes a certified copy of his trust account statement for the last six
months or pay the full amount of the required filing fee. Even then, Plaintiff must also file
either an amended complaint that cures the deficiencies described in this order or a response
to this order explaining why it is wrong. Plaintiff is advised that prisoner complaints dismissed
for failure to state a claim count as “strikes” against the lifetime number of complaints that
prisoners may file without prepayment of filing fees. See 28 U.S.C. § 1915(g). Voluntarily
dismissed complaints, however, do not count as strikes. So if he cannot cure the deficiencies
outlined in this order, Plaintiff may alternatively file a notice of voluntary dismissal using the
attached form CV-09.

 

In any case, failure to file a voluntary dismissal, an amended complaint, or
a timely response to this order may result in involuntary dismissal of this action
for failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
